DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been rejected. 
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-11 are directed to a system, claims 12-17 are directed to a method, and claims 18-20 are directed to a non-transitory computer readable medium. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite purchase transaction processing with fraudulent risk assessment. Specifically, the claims recite “receiving purchase data identifying at least one purchase transaction;” “determining a value category for the at least one purchase transaction based on at least a first value identifying whether the at least one purchase transaction is fraudulent;” “determining a plurality of features based on the purchase data, wherein each feature of the plurality of features is associated with at least a second value;” “determining a risk category for each of the plurality of features based on the at least  second value;” “determining whether the at least one purchase transaction is fraudulent based on the determined value categories and the determined risk categories;” and “transmitting transaction allowability data identifying whether the at least one purchase transaction is fraudulent based on the determination of whether the at least one purchase transaction is fraudulent,” which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a process of receiving purchase payment transaction data, analyzing the data with fraudulent risk determination, and providing transaction authorization based on the risk determination, which is a commercial interaction. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as a computing device, at least one processor and a device, merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. Specifically, these additional elements perform the steps or functions of “receiving purchase data identifying at least one purchase transaction;” “determining a value category for the at least one purchase transaction based on at least a first value identifying whether the at least one purchase transaction is fraudulent;” “determining a plurality of features based on the purchase data, wherein each feature of the plurality of features is associated with at least a second value;” “determining a risk category for each of the plurality of features based on the at least  second value;” “determining whether the at least one purchase transaction is fraudulent based on the determined value categories and the determined risk categories;” and “transmitting transaction allowability data identifying whether the at least one purchase transaction is fraudulent based on the determination of whether the at least one purchase transaction is fraudulent.” The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a computing device, at least one processor and a device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of purchase transaction processing with fraudulent risk assessment. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions of “receiving purchase data identifying at least one purchase transaction;” “determining a value category for the at least one purchase transaction based on at least a first value identifying whether the at least one purchase transaction is fraudulent;” “determining a plurality of features based on the purchase data, wherein each feature of the plurality of features is associated with at least a second value;” “determining a risk category for each of the plurality of features based on the at least  second value;” “determining whether the at least one purchase transaction is fraudulent based on the determined value categories and the determined risk categories;” and “transmitting transaction allowability data identifying whether the at least one purchase transaction is fraudulent based on the determination of whether the at least one purchase transaction is fraudulent.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in 
Dependent claims 2-10, 12-17 and 19-20 further describe the abstract idea of purchase transaction processing with fraudulent risk assessment. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  For example, additional limitations, “obtaining decision data identifying a plurality of conditions for determining whether the at least one purchase transaction is fraudulent; and determining whether the at least one purchase transaction is fraudulent based on the obtained decision data” of claims 2, 13 and 19, “comparing the obtained decision data to the determined value categories and the determined risk categories” of claims 3 and 14, “at least one condition that the at least one purchase transaction is associated with at least one value category; and at least one condition that the at least one purchase transaction is associated with at least one risk category” of claims 4 and 15, “determining whether the at least one purchase transaction is to be allowed or denied” of claim 5, “determining whether the at least one purchase transaction is to be reviewed” of claim 6, “transmit a review request message to a second computing device, wherein the review request message identifies the at least one purchase transaction; and receive, in response to the review request message, a review response message identifying whether the at least one purchase transaction is to be allowed or denied” of claim 7, “determine customer history data associated with the at least one purchase transaction, wherein determining the value category for the at least one purchase transaction is based on the associated customer history data” of claim 11, further recite the abstract idea of purchase transaction processing with fraudulent risk assessment.  Additionally, the limitations, “applying each of a plurality of models to the at least one purchase transaction to generate a model score for each of the plurality of models;  determining a model category for each of the plurality of models based on the corresponding model score; and determining the value category for the at least one purchase transaction based on the determined model categories” of claims 8 and 16 , which is also an abstract idea, falls within the “Mental Process” because the claims involve applying models to purchase transaction, generating scores, and selecting a category based on generated scores, which can be performed with “pen and paper” and does not improve the functioning of a computer nor does it improve a technology or technical field. The claim is still directed to abstract idea because merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, 855 F.3d at 1327; see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016).  With respect to claims 9, 17, 20, the additional elements “applying at least one machine learning process to the at least one transaction and the at least second value” and the additional elements of claim 10, “the at least one machine learning process was trained with historical purchase transactions,” these additional elements does not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the dependent claims are also not patent 
Claim Rejections – 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Unclear Language
Claim 18 recites “A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a least one processor, cause a device to perform operations comprising: receiving…determining…determining….determining…determining…transmitting…” The claim recites a least one processor executes the instructions stored in a non-transitory computer readable medium to cause a device perform operations. However, the claim a least one processor” with “a device.” Therefore, the claim is unclear because it is unclear whether “a device” is capable of perform the claimed operations without associations with “a least one processor” executing the instructions stored in the non-transitory computer readable medium. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 19-20 are also rejected as each depends on claim 18.
Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rich et al. (US 2014/0122336A1 (“Rich”)) in view of Zoldi et al. (US 2019/0073647A1 (“Zoldi”)).
Regarding claims 1, 12 and 18, Rich teaches a method comprising
receiving purchase data identifying at least one purchase transaction; (Rich: Fig. 7, step 902; ¶¶18, 34, 40-41, 57-58);
determining whether the at least one purchase transaction is fraudulent based on [fraud scores] (Rich: ¶¶41-42, 57)…
transmitting transaction allowability data identifying whether the at least one purchase transaction is fraudulent based on the determination of whether the at least one purchase transaction is fraudulent. (Rich: ¶¶41-42, 57-58)
Additionally, for claims 1 and 18 respectively, Rich teaches:
A system (Rich: Fig. 2, 'System 100'; ¶28) comprising: a computing device configured to: (Rich: Fig. 2, item 29, Fig. 3, items 121; ¶¶28, 33, 40-41)…
A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising (Rich: ¶12; claim 8)…
Rich does not explicitly teach the following limitations, 
determining a value category for the at least one purchase transaction based on at least a first value identifying whether the at least one purchase transaction is fraudulent; 
determining a plurality of features based on the purchase data, wherein each feature of the plurality of features is associated with at least a second value; 
determining a risk category for each of the plurality of features based on the at least second value; 
However in the same field of endeavor, Zoldi teaches:
receiving purchase data identifying at least one purchase transaction; (Zoldi: Fig. 2, step 200; ¶¶9, 44)
determining a value category for the at least one purchase transaction based on at least a first value identifying whether the at least one purchase transaction is fraudulent; (Zoldi: Fig. 2, steps 200/201, Fig. 4; ¶¶22-23, TABLE 1, 24-25, 27
determining a plurality of features based on the purchase data (Zoldi: Fig. 1, step 101, Fig. 2, steps 201/202/203; ¶¶23, 26-44), wherein each feature of the plurality of features is associated with at least a second value; (Zoldi: ¶43-44)
determining a risk category for each of the plurality of features based on the at least second value; (Zoldi: Fig. 2, steps 201/202/203; ¶¶38-39, 43-44, 48, 68-70, 81-83)
determining whether the at least one purchase transaction is fraudulent based on the determined value categories and the determined risk categories; (Zoldi: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rich to include the support of fraud detection features, as disclosed in Zoldi, to mitigate the monetary loss due to frauds (Zoldi: ¶2).
Regarding claims 2, 13 and 19, Rich in view of Zoldi teaches the system of claim 1,  the method of claim 12, and the non-transitory computer readable medium of claim 18 as claim 2 being dependent of claim 1, claim 13 being dependent of claim 12, and claim 19 being dependent of claim 18. Furthermore, 
Zoldi teaches wherein
obtaining decision data identifying a plurality of conditions for determining whether the at least one purchase transaction is fraudulent; and (Zoldi: Fig. 2; ¶44, 67)
determining whether the at least one purchase transaction is fraudulent based on the obtained decision data. (Zoldi: Fig. 2; ¶¶44, 67)
Regarding claims 3 and 14, Rich in view of Zoldi teaches the system of claim 1 and the method of claim 12 as claim 3 being dependent of claim 2, claim 14 being dependent of claim 13, and wherein determining whether the at least one purchase transaction is fraudulent comprises:
Zoldi teaches 
comparing the obtained decision data to the determined value categories and the determined risk categories. (Zoldi: Fig. 2; ¶¶44, 67, 81-83)
Regarding claims 4 and 15, Rich in view of Zoldi teaches the system of claim 1 and the method of claim 12 as claim 4 being dependent of claim 2, claim 15 being 
Zoldi teaches 
at least one condition that the at least one purchase transaction is associated with at least one value category; and. (Zoldi: ¶¶79-81)
at least one condition that the at least one purchase transaction is associated with at least one risk category. (Zoldi: ¶¶79-81)
Regarding claim 5, Rich in view of Zoldi teaches the system of claim 1 as claim 5 being dependent of claim 1, and wherein determining whether the at least one purchase transaction is fraudulent comprises:
Rich teaches:
determining whether the at least one purchase transaction is to be allowed or denied. (Rich: ¶¶42)
Regarding claims 9, 17 and 20, Rich in view of Zoldi teaches the system of claim 1,  the method of claim 12, and the non-transitory computer readable medium of claim 18 as claim 9 being dependent of claim 1, claim 17 being dependent of claim 12, and claim 20 being dependent of claim 18, and wherein the plurality of features comprises: 
Zoldi teaches:
applying at least one machine learning process to the at least one transaction and the at least second value. (Zoldi: Fig. 2, step 203; ¶¶22, 38, 95)
Regarding claim 10, Rich in view of Zoldi teaches the system of claim 1 as claim 10 being dependent of claim 9. Furthermore,
Zoldi teaches:
wherein the at least one machine learning process was trained with historical purchase transactions. (Zoldi: ¶¶22, 38, 43)
Regarding claim 11, Rich in view of Zoldi teaches the system of claim 1 as claim 11 being dependent of claim 1. Furthermore,
Zoldi teaches:
determine customer history data associated with the at least one purchase transaction (Zoldi: ¶¶9-10, 25, 38), wherein determining the value category for the at least one purchase transaction is based on the associated customer history data. (Zoldi: Fig. 4; ¶¶9-10, 25, 38)
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rich and Zoldi as applied to claim 1 further in view of John M. (US 2008/0275748A1 (“John”)).
Regarding claim 6, Rich in view of Zoldi teaches the system of claim 1 as claim 6 being dependent of claim 1, and wherein determining whether the at least one purchase transaction is fraudulent comprises:
Rich teaches:
determining whether the at least one purchase transaction is to be reviewed. (Rich: ¶42)
Regarding claim 7, Rich in view of Zoldi teaches the system of claim 1 as claim 7 being dependent of claim 6, and wherein the computing device is further configured to:
Rich in view of Zoldi does not explicit teach the following limitation, however in the same field of endeavor, John teaches:
transmit a review request message to a second computing device, wherein the review request message identifies the at least one purchase transaction; and (John: Fig. 10B; ¶191)
receive, in response to the review request message, a review response message identifying whether the at least one purchase transaction is to be allowed or denied. (John: Fig. 10B; ¶191)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rich in view of Zoldi to include the support of fraud detection by value category and risk category, as disclosed in Zoldi, in mitigating the monetary loss due to frauds (Zoldi: ¶2).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rich and Zoldi as applied to claims 1 and 12 further in view of Adjaoute A. (US 10,896,421B2 (“Adjaoute”)).
Regarding claims 8 and 16, Rich in view of Zoldi teaches the system of claim 1 and the method of claim 12 as claim 8 being dependent of claim 1 and claim 16 being dependent of claim 12, and wherein the computing device is further configured to:
Zoldi teaches:
determining the value category for the at least one purchase transaction based on the determined model (Zoldi: ¶¶9-10, 42, 78, 95)…
Rich in view of Zoldi does not explicitly teach the following limitations, however in the same endeavor, Adjaoute teaches:
applying each of a plurality of models to the at least one purchase transaction to generate a model score for each of the plurality of models; (Adjaoute: Fig. 4, item 406; 9:30-50)
determining a model category for each of the plurality of models based on the corresponding model score; and (Adjaoute: Fig. 5; 9:54-67)
determining the value category for the at least one purchase transaction based on the determined model categories. (Adjaoute: Fig. 5; 9:54-67, 10:17-33)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rich in view of Zoldi to include the support of fraud models used for payment fraud detection, as disclosed in Adjaoute, to protect from financial losses caused by high-risk users (Adjaoute: 34:7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schierz (US 2021/0103580A1) teaches detecting and interpreting data anomalies. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685